 SAN DIEGO GLASS & PAINT COMPANY59work consists of preparing cost and price estimates for customers.Hereceives the basic data for making his estimates either from customersor from a field salesman and exercises a certain degree of judgmentand discretion in his calculations.The estimates prepared by Kempfare checked by the sales manager or general manager and transmittedto the customer by either the salesman or the sales manager. In someinstances,Kempf also prepares drawings.The Regional Directordoes not discuss the skill required to make these drawings. In its ex-ceptions, the Employer states flatly that Kempf is not a draftsman andthat the drawings he occasionally makes are rough sketches intendedfor his own use in making estimates.We do not agree that, on the basis of the Regional Director's report,Kempf should be classified as a technical employee.Kempf is partof the sales and not the drafting department.There is no evidencethat he has the training or experience of a technical employee. It issignificant that at the formal hearing the Petitioner made no conten-tion that Kempf should be in the unit.Accordingly, we find, contraryto the Regional Director, that Kempf is not included in the unit andsustain the challenge to his ballot.As the Petitioner has not secureda majority of the valid votes cast in the election, we shall certify theresults thereof.tThe Board certified that a majority of the valid votes was not castfor Operating Engineers Local Union No. 3, International Union ofOperating Engineers, AFL-CIO, .and that the said labor organizationis not the exclusive representative of the employes in the unit hereto-fore found appropriate.]MEMBER MuRDocg took no part in the consideration of the aboveSupplemental Decision and Certification of Results of Election.San Diego Glass & Paint CompanyandRetail Clerks Interna-tional Association,Local Union#1222A, AFL-CIO, Petitioner.Case No. 21-RC-4464.January 15,1957DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONPursuant to a stipulation for certification upon consent electionexecuted July 9, 1956, an election by secret ballot was conducted onJuly 19, 1956, under the direction and supervision of the RegionalDirector for the Twenty-first Region among certain employees ofthe Employer.Upon the conclusion of the election, a tally of bal-lots was furnished the parties in accordance with the Board's Rules-and Regulations.The tally shows that of approximately 16 eligible117 NLRB No. 14. 60DECISIONSOF NATIONALLABOR RELATIONS BOARDvoters, 6 cast ballots for the Petitioner and 8 cast ballots for no union.One ballot was challenged and there were no void ballots.The chal-lenged ballot is not determinative of the results of the election.On July 25, 1956, the Petitioner filed timely objections to theconduct of the election and to conduct affecting the results of theelection. , One objection was to the conduct of the election and fourwere to conduct affecting the results of the election.A copy of theobjections was timely served on the Employer. In accordance withthe Board's Rules and Regulations, the Regional Director for theTwenty-first Region caused an investigation to be made of the issuesraised by the objections and, on September 18, 1956, issued and dulyserved on the parties a report on the objections. In this report theRegional Director found that the Petitioner's objections Nos. 3 and4 (as numbered in the report) to conduct affecting the results of theelection raised substantial and material issues with respect to theelection,and recommended that they be sustained and the election beset aside.He found no merit in the other objections and recom-mended that they be overruled.'On October 1, 1956, the Employer filed exceptions to the RegionalDirector's report.The Board has considered the objections, the Regional Director'sreport, the exceptions, and the entire record in the case, and herebymakes the following findings :1.The Employer is engaged in commerce within the meaning ofSection 2 (6) of the Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act: All regular retail store salesemployees employed by San Diego Glass and Paint Company in itsretail stores, excluding janitors, warehousemen, truckdrivers, employ-ees classified as "B" workers, glazers, watchmen, guards, and allsupervisors as defined in the Act.In its. objection No. 2 the Petitioner alleged that on July 16, 1956,the store managers of each of the four stores involved in the proceedingasked the employees in the unit if they were going to vote for or againstthe Union.Although the Regional Director's investigation failed toreveal interrogation of employees by all store managers, he foundthat at the Employer's National City store the manager, 2 days before1As the Petitioner filed no exceptions thereto, we adopt the Regional Director's recom-mendation and hereby overrule those objections SWIFT & COMPANY61the election, queried all of the 4 eligible employees as to their choicesin the coming election and stated that he was doing so on instructionsof the head manager in charge of all the stores.In its exception to this objection the Employer does not deny thefactual findings of the Regional Director but contends that, as theemployees allegedly were not required to answer the question and,in fact, did not answer the question, the questioning did not interferewith the employees' free choice in the election.We find no merit inthis contention.We find, in agreement with the Regional Director,that the questioning of the employees at the National City store as totheir choices in the Board election interfered with the employees'freedom of choice in the selection of a bargain representative, despitethe Employer's allegation that the employees were not required toanswer.We shall, therefore, order that the election be set aside andthat a new election be held.' In view of the foregoing we find itunnecessary to pass upon the validity of the Petitioner's objectionNo. 3.[The Board set aside the election held on July 19, 1956.][Text of Direction of Second Election omitted from publication.]MEMBER RODGERS, dissenting :I do not believe the interrogation here was such as to prevent a freechoice in the election.As I view the Employer's action, it was entirelydevoid of threat or promise of benefit and thus a legitimate expressionof his right of free speech.Therefore, I would sustain the electionand instruct the Regional Director to certify the results thereof.2 SeeSoutheasternMotor Truck Lanes, Inc,112 NLRB 601;The GallaherDrug Com-pany,115 NLRB 1379.Swift & CompanyandUnited PackinghouseWorkersof America,AFL-CIO,'PetitionerSwift &CompanyandInternational Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, Depart-ment Store, Package,Grocery, PaperHouse,Liquor and MeatDrivers,Helpers and Warehousemen,Local No. 955, AFL-CIO,2 Petitioner.Cases Nos. 17-RC-2345 and 17-RC-2356. Janu-ary 15,1957DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held in these consolidated cases before'Herein called Packinghouse Workers.Herein called TeamstersLocal No. 955.117 NLRB No. 18.